Final Rejection

This is a reissue application of U.S. Patent No. 9,077,172 (“the ‘172 patent”). This application was filed 7/7/2017 and therefore the statutory provisions of the America Invents Act (“AIA ”) govern this proceeding; all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. In addition, at least one of the filed claims of the current application has the effective filing date of 5/31/2013, which is after 3/16/2013 (the date that determines the status of AIA  or pre-AIA ). See further explanation in 9/22/2020 Final Rejection Remarks section – AIA  Status, at p.16.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after the 9/22/2020 final rejection (“Final Rejection”). Since this application is eligible for continued examination and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/17/2020 (“Response”) has been entered. 
Previously, claims 1-30 and 32-361 were pending and new claim 31 was cancelled. In the 11/17/2020 Response, Applicant amended new claim 212 and added claims 37-40. A non-final rejection was issued on 12/14/2020 including specification objection, Claim Rejections under 35 USC § 112, second paragraph and 112(f), Claim rejection under 35 USC § 103, and allowable 3,4 amended claims 21 and 37. Claims 1-30 and 32-40 are pending.


              Claim Interpretation - 35 USC § 112(f) or 112, 6th paragraph

A number of limitations are presented using means/generic placeholder and functional language.  The examiner herein determines whether such terminology invokes 35 U.S.C. 112 6th paragraph/112(f) (hereinafter just 112(f)) so that the record is clear.  See MPEP 2181-2183; Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1348 (Fed. Cir. 2015) (en banc). As noted in MPEP 2181, a claim term will invoke 112(f) if it meets the following 3-prong analysis:
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.



Control circuit (Claims 1, 19, 37, 38)

The limitation does not use the words “means for” but it instead uses the word “control circuit.”  MPEP 2181(I)(A) lists circuit as an example of a word that is generally not a nonce word because it is a structural term. The Federal Circuit in Apex Inc. v. Raritan Comput., Inc., 325 F.3d 1364, 1373 (Fed. Cir. 2003), Linear Tech. Corp. v. Impala Linear Corp., 379 F.3d 1311, 1320 (Fed. Cir. 2004), Mass. Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1355-1356 (Fed. Cir. 2006), and Power Integrations v. Fairchild Semiconductor, 711 F.3d 1348, 1363-65 (Fed. Cir. 2013) held that “circuit” combined with a function connotes sufficiently structure to avoid 112(f). “Control circuit” or “circuit” denotes sufficient structure. A person of ordinary skill would have been able to sufficiently identify a structure that is implied by using the term control circuit in the claim. Because “circuit” is known to have structure; therefore, prong (A) fails; hence, 112(f) is not invoked. 


Controller (Claims 1, 9, 10, 12, 14, 22-25, 29, 39, 40)

The limitation does not use the words “means for” but it instead uses the word “controller.”  
From the Specification, Col. 11, ll. 32 – 39 below discloses that controller can be any programmable circuit or a processor.

The controller 410 can be any of a number of types of programmable 
circuits, and configured to generate a switching output signal in response to 
receipt of a signal from one or more of the threshold detectors 408a-c. In some 
embodiments, the controller 410 is a microprocessor configured for managing 
switching outputs based on programmable logic based on detection of a signal 
from either a threshold detector or a control input 414. Col. 11, ll. 32 – 39

MPEP 2181(I)(A) lists circuit as an example of a word that is generally not a nonce word because it is a structural term. The Federal Circuit in Apex Inc. v. Raritan Comput., Inc., 325 F.3d 1364, 1373 (Fed. Cir. 2003), Linear Tech. Corp. v. Impala Linear Corp., 379 F.3d 1311, 1320 (Fed. Cir. 2004), Mass. Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1355-1356 (Fed. Cir. 2006), and Power Integrations v. Fairchild Semiconductor, 711 F.3d 1348, 1363-65 (Fed. Cir. 2013) held that “circuit” combined with a function connotes sufficiently structure to avoid 112(f). “Controller” as described in the specification as “circuit” denotes sufficient structure. A person of ordinary skill would have been able to sufficiently identify a structure that is implied by using the term control circuit in the claim. Because “circuit” is known to have structure; therefore, prong (A) fails; hence, 112(f) is not invoked. 


Current measuring device:
Claim 24:
a current measuring device configured to measure a current through the overvoltage protection device.

The limitation involving the term do not use the word means, they are modified by functional language, as linked by the transition “configured to” and the limitations are not in any way further modified by any structure. Accordingly, these limitations are limited to the corresponding structure in the specification and equivalents, as described in Fig. 15, item 206, and col. 21, ll. 14-15. Therefore, corresponding structure for the claimed current measuring device is any shunt resistor or an equivalent of. The term is a nonce word and 112(f) is invoked. 


Voltage probe:
Claim 30:
a voltage probe connected between the transformer neutral and ground and configured to monitor a voltage level at the transformer neutral.


The limitation involving the term do not use the word means, they are modified by functional language, and generally, the term are not modified by any other structure.  The primary question then is whether these are generic nonce terms that merely substitute for the word means.  
The term is drawn to a broad class of structures where the structure is identified by its function.  As the MPEP states, 112(f) “will not apply if persons of ordinary skill in the art reading the specification understand the term to have a sufficiently definite meaning as the name for the structure that performs the function, even when the term covers a broad class of structures not invoked.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Lines 9-10, the recitation of “the one or more detection components” lacks antecedent basis. 
Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent No. 7,969,696 to Lazarovich et al. (“Lazarovich”) in view of U.S. Pub. 2010/0007354 to Deaver, Sr. et al. (“Deaver”) and further in view of U.S. Patent No. 6,437,993 to Burgdorf et al. (“Burgdorf”). 

Regarding claim 21, 
Lazarovich discloses a system for detecting potentially damaging electrical or electromagnetic signals at a transformer included in a power grid, the system comprising:
a controller (60, 62) configured to, based on a signal received from the one or more detection components exceeding a threshold, drive at least one external component; (Once a line-ground fault is suspected by observing some line potential coming close to ground potential at any one or more of the test points, switch 32 may be closed e.g., through activation by a switching system or switching controller 62 that may be responsive to the processor 60.  The neutral point 12-1 of the generator 12 may be thus grounded through a high resistance, R1…) (Lazarovich, Col. 5, ll. 5-11). As described above, a single line-ground fault condition may be declared if a difference between measured positive voltage (Vp) and negative voltage (Vn) with respect to ground or a common chassis exceeds a threshold value. As shown in FIG. 7, there is a change that may exceed a predetermined threshold value in voltage measurement between line-to-ground or chassis. This may confirm that a ground fault does exist in the floating DC electrical network 70. (Lazarovich, Col. 7, ll. 34-41).

Lazarovich does not disclose one or more detectors to detect at least one of:
a harmonic signal on one or more electrical signal lines connected to the transformer, 
a direct current signal on a neutral of the transformer, or 
an electromagnetic signal in proximity to the transformer that is indicative of an electromagnetic event capable of damaging the transformer; 

Deaver discloses methods and apparatus for monitoring power distribution, which encompasses a power parameter sensor device 116 to detect and measure one or more parameters of the power line including harmonic components of a power signal line connected to a transformer. (Deaver, [0050], ll. 14-25). It would have been obvious to one of ordinary skill in the art to incorporate  Deaver’s sensor device into Lazarovich’s system in order to optimize the chance of preventing power line failure.

	Neither Lazarovich nor Deaver discloses a shielded enclosure having an interior volume housing the controller, the shielded enclosure configured to shield the interior volume from electromagnetic interference; and one or more filters included along an inner periphery of the shielded enclosure along electrical signal lines received at the shielded enclosure.

	Burgdorf discloses a shielded housing including an enclosure for accommodating electronic components that are sensitive to electromagnetic fields and a filter device which is active against electromagnetic fields at the point of penetration area where the connecting cable enters or penetrates the enclosure (Col. 3, ll. 53-54; 66-67, Col. 4, l.1). It would have been obvious to one of ordinary skill in the art to include Burgdorf’s electromagnetically shielded 


    Remarks

Applicant’s response filed 3/11/2021 has been fully considered.

Specification Objection:
Applicant’s comments regarding the incorporation by reference of the 8,878,396 patent has been taken into consideration and agreed.  The objection is therefore withdrawn.

Claim Rejections - 35 USC § 103 :
	Applicant argues that the prior rejection regarding claim 21 should be withdrawn due to the amendments. The examiner agrees, but presents new rejection herein necessitated by the amendment.

Claim Rejections - 35 USC § 112:
	New rejection under 35 USC § 112 is included due to the amendment.





				Allowable Subject matter

	Claims 1-20, 22-30 and 32-40 are allowed.
	The following is an examiner’s statement of reasons for allowance.
There is not taught or disclosed in the prior art:
A system, in which the control circuit comprises a controller positioned within an interior volume of an electromagnetically shielded enclosure and receiving an output from each of the plurality of detection components, the controller including a plurality of test thresholds, and configured to drive at least one circuit component electrically connected to the transformer neutral in response to sensing a signal from one of the plurality of detection component of a detected harmonic or direct current signal above a respective one of the plurality of test thresholds, as called for in claim 1.
A method including the steps of receiving a plurality of detector signals at a controller forming a portion of the control circuit, the controller housed within an electromagnetically-shielded enclosure, and the detector signals including a harmonic detector signal and a direct current detector signal; sampling each of the plurality of detector signals to detect a peak value over a predetermined period; comparing each of the peak values to a corresponding remotely-set test threshold associated with that signal type, and, based on that comparison, generating one or more alarms if the remotely-set test threshold is exceeded; and communicating at least the one or more alarms to the remote system, as called for in independent claim 16.
A continuous ground system or a protection system including a transformer, the system including a switch assembly connected between a transformer neutral of a transformer and a ground, the switch assembly having an open position and a closed position, the open position 
	A protection circuit for an alternating current system including a transformer, the protection circuit having an overvoltage protection device electrically connected in parallel with the DC blocking component and the switching assembly between the neutral and the ground, as called for in independent claims 22 and 24.
A protection circuit comprising: a DC blocking component electrically connected between a neutral of the transformer and a ground; a switching assembly being designed to break or interrupt DC current, the switching assembly including an AC switch and a DC switch, the AC switch being in a default open position; an overvoltage protection device electrically connected in parallel with the DC blocking component and the switching assembly between the neutral and the ground, as called for in independent claim 29. 
			
The required limitations set forth above are not met by any of the references:
the controller including a plurality of test thresholds, and configured to drive at least one circuit component electrically connected to the transformer neutral in response to sensing a signal from one of the plurality of detection component of a detected harmonic or direct current signal above a respective one of the plurality of test thresholds; the detector signals including a harmonic detector signal and a direct current detector signal; sampling each of the plurality of detector signals to detect a peak value over a predetermined period; comparing each of the peak values to a corresponding remotely-set test threshold associated with that signal type, and, based on that comparison, generating one or more alarms if the remotely-set test threshold is exceeded; and communicating at least the one or more alarms to the remote system. An overvoltage protection device electrically connected in parallel with the DC blocking component and the switching assembly between the neutral and the ground and upon detecting current through the overvoltage protection device, closing the switch assembly, thereby forming an electrical path between a neutral of the transformer and a ground; a DC blocking component electrically connected 


As seen in, for example, in Fig. 4 of the ‘172 patent and as disclosed, at least in col. 3, l. 59-col. 4, l. 24, a controller for receiving an output from each of the plurality of detection components, the controller including a plurality of remotely-set test thresholds, and to drive at least one external component in response to sensing a signal from one of the plurality of detection component of a detected harmonic or direct current signal above a respective one of the plurality of remotely-set test thresholds; the controller further performs sampling and comparing an incoming signal indication from a detection component; if one of the above monitoring parameters exceeds a preset threshold value, an alarm is either sounded or transmitted to a remote system, so that an operator can take action to ensure the system is operating as intended and as designed. As seen, for example, in Fig. 15 of the ‘172 patent and as disclosed, at least in col. 19, ll. 66 – col. 20, l.37, the AC breaker 1504 is, in a default embodiment, in an open position, preventing AC grounding of the neutral 10, the overprotection device electrically connected in parallel with the DC blocking component and the switching assembly between the neutral and the ground; the switching assembly including an AC switch and a DC switch.


Lazarovich:

Lazarovich discloses an electrical power distribution system including at least one power distribution zone. The at least one power distribution zone is electrically isolatable from the power distribution system responsively to a presence of capacitive current. Lazarovich discloses a switch assembly (32, 34-36) connected between a transformer neutral (12-1) of a transformer and a ground, the switch assembly having an open position and a closed position, the open position disrupting the path through the switch assembly between the transformer neutral and the ground, and the closed position establishing a path connecting the transformer neutral to the ground through the switch assembly, wherein in normal operation of the alternating current electrical device the switch remains in a closed position ; and a control circuit (62) configured to control the switch assembly (32, 34-36), the control circuit configured to actuate the switch assembly to an open position in response to receipt of a signal.

Pelly:
Pelly discloses a protection circuit comprises a DC blocking component (Fig. 1, item 30) positioned between a transformer neutral and ground.

Hong:
Hong discloses an external electromagnetic field detector to provide a signal when there is an increase in the external electromagnetic field above the predetermined level. (Abs. ll. 7-10; p. 9, ll. 21-23).

Kershaw:
Kershaw discloses a surge arrester (Figs. 1, 2; item 10).

Ruehl:
Ruehl discloses an electromagnetically shielded enclosure (Fig. 9, item 902), the enclosure surrounding and providing electromagnetic shielding for an interior volume.

Gidge:
Gidge discloses a power line communications system, in which a controller (Fig. 13, item 470) includes error detection and alarm processing software.

Burgdorf:

Burgdorf discloses a shielded housing including an enclosure for accommodating electronic components that are sensitive to electromagnetic fields and a filter device which is active against electromagnetic fields at the point of penetration area where the connecting cable enters or penetrates the enclosure (Col. 3, ll. 53-54; 66-67, Col. 4, l.1).


None of these references disclose the required limitations described above.





                                                                 Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘445 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Any inquiry concerning this or earlier communications from the examiner should be directed to Linh M. Nguyen at 571-272-1749.  The examiner can normally be reached Mon-Thurs. 6:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hetul Patel, can be reached on (571) 272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://efs.uspto.gov/efile/portal/home.


/LINH M NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        Conferees:

/JAMES A MENEFEE/Primary Examiner, Art Unit 3992          

/H.B.P/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                      



				



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the 11/17/2020 Response, p. 4, first paragraph, line 2, Applicant indicated that claims 1-30 and 32-33 were previously pending. There appears to be a typographical error as claims 1-30 and 32-36 were pending and not claims 1-30 and 32-33.
        2 In the 11/17/2020 Response, p. 4, first paragraph, line 3, Applicant indicated that claim 22 is amended. There appears to be a typographical error as claim 21 is amended and not claim 22.
        
        3 At Remarks, p.3, first line, Applicant referred to Office Action dated September 22, 2020, which is incorrect. The correct date of the latest Office Action is 12/14/2020.
        4 Applicant once again, similarly as in the 11/17/2020 Response, indicated that claims 1-30 and 32-33 were previously pending. There appears to be a typographical error as claims 1-30 and 32-40 were previously pending and not claims 1-30 and 32-33.